DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto US Pub 2006/0012822 (hereafter Matsumoto) in view of Devireddy et al US Pub 2018/0357107 (hereafter Devireddy) and further in view of Hu et al. US Pub 2017/0302978 (hereafter Hu).

The references Matsumoto and Devireddy were cited in the previous office action.

As per claim 1, Matsumoto teaches the invention substantially as claimed including a  computer-implemented method comprising: identifying a plurality of processing engines available in a computing environment for coordinated application processing (para[0020-0021, 0053, 0084], FIG. 2, node 21, 2i, 2k represent the image processing job accepting nodes, and operating state of each node on the job accepting side is identified);
the plurality of processing engines configured for execution to perform image processing (para[0053-0054], job accepting nodes to perform image processing);
and distributing a plurality of images to the plurality of processing engines to perform the image processing, wherein the plurality of images cover an image area comprising multiple different sub-areas, and wherein the distributing the plurality of images comprises, for each sub-area of the different sub-areas (para[0045, 0062], a request to render an image can be segmented into a job which renders one third of the image from the top and a job which renders the rest of the image, thus a plurality of images cover a multiple different sub-areas);
Matsumoto does not explicitly teach distributing to the plurality of processing engines an application configured for execution to perform image processing; wherein the image processing proceeds across multiple cycles of image processing to process a respective set of images, of the plurality of images, of each sub-area of the different sub-areas; selecting for that sub-area a respective processing engine of the plurality of processing engines to perform the image processing across the multiple cycles to process the respective set of images of that sub-area; and distributing, across the multiple cycles of the image processing, the images of the respective set of images of that sub-area to the respective processing engine selected for that sub-area. 
However, Devireddy teaches distributing to the plurality of processing engines an application configured for execution to perform processing (para[0090], control plane installs one or more software packages associated with executing the one or more application tasks on one or more node, thus distributing application package for execution to perform processing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Devireddy’s teaching to Matsumoto’s invention in order to provide a method of partitioning nodes to efficiently allocate tasks in a hyper-converged infrastructure system by determining and analyze capabilities of the resources associated with nodes and assigning one or more nodes in the identified node partition group to execute the one or more application tasks (para[0003-0005]).
Matsumoto and Devireddy do not explicitly teach wherein the image processing proceeds across multiple cycles of image processing to process a respective set of images, of the plurality of images, of each sub-area of the different sub-areas; selecting for that sub-area an associated respective processing engine of the plurality of processing engines to perform the image processing across the multiple cycles to process the respective set of images of that sub-area; and distributing, across the multiple cycles of the image processing, the images of the associated respective set of images of that sub-area to the respective processing engine selected for that sub-area. 
However, Hu teaches wherein the image processing proceeds across multiple cycles of image processing to process a respective set of images, of the plurality of images, of each sub-area of the different sub-areas; selecting for that sub-area an associated respective processing engine of the plurality of processing engines to perform the image processing across the multiple cycles to process the respective set of images of that sub-area; and distributing, across the multiple cycles of the image processing, the images of the associated respective set of images of that sub-area to the respective processing engine selected for that sub-area (para[0082, 0090, 0097-0101, 0103], system comprises a multiple coding servers 106, where distributing server transmits the subarea images obtained by dividing each video frame image to multiple coding servers (the subarea images by divisions at the same location area assigned to the same coding server address), each coding server receives the subarea images, codes the received subarea images, and outputs the coded images in sequence, thus the associated server processes the respective set of images across multiple cycles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu’s teaching to Matsumoto and Devireddy’s invention in order to greatly improve the coding efficiency by providing multiple coding servers to cooperatively perform the coding and the coded streams output by each coding server are merged into the target video stream (para[0097]).

As per claim 2, Matsumoto, Devireddy and Hu teach the method of claim 1, Devireddy teaches wherein the distributing the application to the plurality of processing engines comprises distributing a same application package to each processing engine of the plurality of processing engines, the application package being for instantiation on each processing engine as an instance of the application to perform a same set of tasks as application instances instantiated from the application package on each of the other processing engines of the plurality of processing engines (para[0090], control plane install one or more software packages associated with executing the one or more application tasks on one or more node, thus distributing application package for execution to perform processing).

As per claim 7, Matsumoto teaches further comprising gathering from each processing engine of the plurality of processing engines one or more application completion communications indicating that a respective one or more portions of the image processing assigned to that processing engine are complete (para[0099-0102], receives the processing result from a node that has completed the segmented job).

As per claim 8, Matsumoto teaches further comprising: maintaining an image processing status of each processing engine of the plurality of processing engines using, at least in part, received or to-be-received application completion communications; and conveying indications of image processing status of each processing engine to a control component requesting such indications (para[0065-0066, 0093, 0099-0102], maintain node status specification, indicating the status of the processing of the node).

As per claim 9, Matsumoto teaches wherein each processing engine of the plurality of processing engines is a different physical host computer system or different virtual machine (para[0053-0061], FIG. 1 and 4, each node is a different physical host computer system 2i).

As per claim 10, Matsumoto teaches wherein the selecting selects one processing engine of the plurality of processing engine to process a first set of images of a first sub-area of the different sub-areas and selects a different processing engine of the plurality of processing engine to process a second set of images of a second sub-area of the different sub-areas (para[0062, 0095-0098], transmit the segmented job (sub-area images) to the selected nodes, and different subarea images to different nodes).

As per claim 11, Matsumoto teaches wherein the selecting selects a same processing engine of the plurality of processing engines to process sets of images of at least two sub-areas of the different sub-areas (para[0095-0102], FIG. 5, based on the resource information, the same node can be selected to assign another segmented job if all the segmented jobs are not completed).

As per claim 12, it is a computer system claim of claim 1 above, thus it is rejected for the same rationale. 

As per claim 13, it is a computer system claim of claim 2 above, thus it is rejected for the same rationale. 

As per claim 17, it is a computer program product claim of claim 1 above, thus it is rejected for the same rationale. 

As per claim 18, it is a computer program product claim of claim 2 above, thus it is rejected for the same rationale. 


Claim 3-6, 14-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto US in view of Devireddy and Hu as applied to claims 1 and 2 above, and further in view of Doi et al US Pub 2009/0202149 (hereafter Doi).

The reference Doi was cited in the previous office action.

As per claim 3, Matsumoto, Devireddy and Hu teach the method of claim 2, but they do not explicitly teach further comprising maintaining an image acquisition component to obtain the plurality of images and provide the plurality of images for distribution, wherein the image acquisition component is part of an application collector to perform in an image acquisition and distribution mode different from a mode under which each application collector on the plurality of processing engines is to perform. 
However, Doi teaches maintaining an image acquisition component to obtain the plurality of images and provide the plurality of images for distribution, wherein the image acquisition component is part of an application collector to perform in an image acquisition and distribution mode different from a mode under which each application collector on the plurality of processing engines is to perform (para[0042, 0050], FIG. 2, image grabber acquires images from camera, and passes the images to I/O processor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Doi’s teaching to Matsumoto, Devireddy and Hu’s invention in order to provide a method for selectively accelerating the execution of image processing application using high bandwidth computing system which achieves optimizing the preprocessing operation of an image processing system and allows the bandwidth of existing implementations to be increased on the pre-processing level (para[0005-0006]).

As per claim 4, Matsumoto, Devireddy and Hu teach the method of claim 1, but they do not explicitly teach wherein the image acquisition component acquires the plurality of images from an imaging device and wherein the method further comprises receiving, from the plurality of processing engines during performance of the image processing, scanning position information indicating guidance for an image scanning engine of the imaging device in acquiring at least some images of the plurality of images. 
However, Doi teaches (para[0049-0054], each processing engine utilizes an intermediate output buffer to indicate the position information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Doi’s teaching to Matsumoto, Devireddy and Hu’s invention in order to provide a method for selectively accelerating the execution of image processing application using high bandwidth computing system which achieves optimizing the preprocessing operation of an image processing system and allows the bandwidth of existing implementations to be increased on the pre-processing level (para[0005-0006]).

As per claim 5, Matsumoto, Devireddy and Hu teach the method of claim 1, but they do not explicitly teach wherein each sub-area of the different sub-areas of the image area corresponds to a different set of one or more camera frame positions. 
However, Doi teaches each sub-area of the different sub-areas of the image area corresponds to a different set of one or more camera frame positions (para[0030, 0049-0051], image frame is acquired from one or more camera and segmented into a plurality of partitions to be processed by corresponding processing engine 213A-N).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Doi’s teaching to Matsumoto, Devireddy and Hu’s invention in order to provide a method for selectively accelerating the execution of image processing application using high bandwidth computing system which achieves optimizing the preprocessing operation of an image processing system and allows the bandwidth of existing implementations to be increased on the pre-processing level (para[0005-0006]).

As per claim 6, Matsumoto, Devireddy and Hu teach the method of claim 1, Matsumoto teaches the plurality of images comprises images of a sequence of bases (para[0062]), but they do not explicitly teach the images of the sequence of bases acquired during a real-time sequence analysis run to perform sequencing of the sequence of bases, and wherein distributing the plurality of images distributes the plurality of images in real-time during the real-time sequence analysis run. 
However, Doi teaches the images of the sequence of bases acquired during a real-time sequence analysis run to perform sequencing of the sequence of bases, and wherein distributing the plurality of images distributes the plurality of images in real-time during the real-time sequence analysis run (para[0030, 0049-0051], image frame is acquired from one or more camera and segmented into a plurality of partitions, and each partition is fed to and processed by corresponding processing engines 213A-N).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Doi’s teaching to Matsumoto, Devireddy and Hu’s invention in order to provide a method for selectively accelerating the execution of image processing application using high bandwidth computing system which achieves optimizing the preprocessing operation of an image processing system and allows the bandwidth of existing implementations to be increased on the pre-processing level (para[0005-0006]).

As per claim 14, it is a computer system claim of claim 3 above, thus it is rejected for the same rationale. 

As per claim 15, it is a computer system claim of claim 4 above, thus it is rejected for the same rationale. 

As per claim 16, it is a computer system claim of claim 6 above, thus it is rejected for the same rationale. 

As per claim 19, it is a computer program product claim of claim 3 above, thus it is rejected for the same rationale. 

As per claim 20, it is a computer program product claim of claim 6 above, thus it is rejected for the same rationale. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195